NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ERNESTINE H. BROXSIE,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7131

Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 10-4324, Judge Ronald M.
Holdaway.

ON MOTION

Before PRosT, MAYER and REYNA, Circuit Judges.
PER CURIAM.
0 R D E R

Ernestine H. Broxsie responds to the court’s June 21,
2012 order requiring her to show cause why this appeal
should not be dismissed as untimely. The Secretary also

ERNESTINE BROXSIE V. SHINSEKI 2

responds, requesting that the appeal be dismissed for lack
of jurisdiction.

The Court of Appeals for Veterans Claims entered
judgment in this case on March 16, 2012. The court
received Broxsie’s notice of appeal on May 22, 2012, 67
days after the date of the judgment

Any appeal from the Court of Appeals for Veterans
Claims must be received within 60 days of the date of
entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1). The statutory deadline
for taking an appeal to this court is jurisdictional and
mandatory. See Bowles v. Russell, 551 U-S. 205 (2007);
see also Henderson u. Shinseki, 131 S. Ct. 1197, 1204-05
(2011) (noting Congress’s intent to impose the same
jurisdictional restrictions on an appeal from the Veterans
Court to the Federal Circuit as on an appeal from a
district court to a court of appeals).

n

Broxsie notes that she moved while her appeal was
pending below and she did not receive a copy of the Vet-
er:ans Court’s decision at her new address. However, the
duty to monitor the status of the case falls on the appel-
lant. See, e.g., Witty v. Dukakis, 3 F.3d 517, 521 (lst Cir.
1993). In any event, this court "has no authority t`o create
equitable exceptions to jurisdictional requirements,” even
if such "rigorous rules . . . are thought to be inequitable [.]"
Bowles, 551 U.S. at 214. Because this appeal was not
received within the statutory period, we must dismiss.

Accordingly,
IT Is ORDERED THAT:
(1) The motion is granted. The appeal is dismissed.

(2) Each side shall bear its own costs.

_ AUG 13 2012

Date

cc: Ernestine H. Broxsie

Joseph A. Pixley, Esq.

s25

ERNESTINE BROXSIE V. SHINSEKI

FOR THE COURT

/s/ 5 an Horbaly
J an Horbaly

Clerk

.,ia.,ase.tt

ml=enenn».c\ncun
AUG 13 2012

JAN HORBAI.Y
_ CLERK